CHRISTIANSEN LAW OFFICES

Las Vegas, Nevada 89101

810 S. Casino Center Blvd., Suite 104
702-240-7979 * Fax 866-412-6992

oO CO SI DB AR BP WO NO

NR DN DN NO RD DD RD DR Di ett et
Oo ND OA BP WD HO KH DO 0 DM aI WD WNW BB WH HY &- |

(Case 2:19-cv-00168-JAD-DJA Document 20 Filed 07/08/19 Page 1 of 2

PETER S. CHRISTIANSEN, ESQ.
Nevada Bar No. 5254
pete@christiansenlaw.com
KENDELEE L. WORKS, ESQ.
Nevada Bar No. 9611
kworks@christiansenlaw.com
KEELY A. PERDUE, ESQ.

Nevada Bar No. 13931
keely@christiansenlaw.com
CHRISTIANSEN LAW OFFICES
8108S. Casino Center Blvd., Suite 104
Las Vegas, Nevada 89101

Telephone: (702) 240-7979
Facsimile: (866) 412-6992
Attorneys for Defendant Cristiano Ronaldo

KATHRYN MAYORGA,
Plaintiff,

vs.

CRISTIANO RONALDO,

Defendant.

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No, 2:19-cv-00168-JAD-CWH
RECEIPT OF COPY

 

 

 

 

Receipt of copy of the following document(s) is hereby acknowledged:
1. Notice of Non<Opposition (filed under seal).

DATED this _ “2 day of July, 2019.

sro & ASSOC] TES)

LIYE

ae’ Mark Stovall; Esq.
2301 Palomino Lane
Las Vegas, Neyada 89107

Attorney for Plaintiff Kathryn Mayorga

 

 

 
Las Vegas, Nevada 89101
702-240-7979 « Fax 866-412-6992

CHRISTIANSEN LAW OFFICES
810 S. Casino Center Blvd., Suite 104

Oo CO NS DH OH BR WCW NYO

NO NHN NH BH RD ND RD RD DD wh pk peed
ao SN DN AW Be WD YN FY DBD ODO wo HY DR HR BR WD BM KF CO

frase 2:19-cv-00168-JAD-DJA Document 20 Filed 07/08/19 Page 2 of 2

CERTIFICATE OF SERVICE
Pursuant to FRCP 5 and LR-5.1, I certify that I am an employee of CHRISTIANSEN
LAW OFFICES, and that on this Bay of July, 2019, I caused the foregoing document
entitled RECEIPT OF COPY to be filed and served via the Court’s CM/ECF electronic filing

system upon all registered parties and their counsel.

Pus

 

 

 

 
